
      
        
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [I.D. 080900A]
        RIN 0648-A028
        Fisheries of the Exclusive Economic Zone Off Alaska; Rebuilding Overfished Fisheries
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice of availability of an amendment to a fishery management plan; request for comments.
        
        
          SUMMARY:
          The North Pacific Fishery Management Council (Council) has submitted for Secretarial review Amendment 15 to the Fishery Management Plan for Bering Sea/Aleutian Islands King and Tanner Crabs (FMP).  This amendment is necessary to implement a rebuilding plan to rebuild the overfished stock of St. Matthew blue king crab.  This action is intended to ensure that conservation and management measures continue to be based upon the best scientific information available and is intended to advance the Council’s ability to achieve, on a continuing basis, the optimum yield from fisheries under its authority.
        
        
          DATES:
          Comments on the amendment must be submitted on or before October 30, 2000.
        
        
          ADDRESSES:
          Comments may be submitted to Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region, NMFS, P.O. Box 21668, Juneau, AK  99802-1668, Attn:  Lori Gravel.  Comments also may be sent via facsimile (fax) to 907-586-7465.  Comments will not be accepted if submitted via e-mail or Internet.  Courier or hand delivery of comments may be made to NMFS in the Federal Building, Room 453, Juneau, AK  99801.  Copies of Amendment 15 to the FMP, and the Environmental Assessment prepared for the amendment are available from the North Pacific Fishery Management Council, 605 West 4th Ave., Suite 306, Anchorage, AK  99501-2252; telephone 907-271-2809.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Gretchen Harrington, 907-586-7228 or gretchen.harrington@noaa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        NMFS declared the St. Matthew stock of blue king crab (Paralithodes platypus) overfished on September 24, 1999, because the spawning stock biomass was below the minimum stock size threshold defined in Amendment 7 to the FMP (64 FR 11390).  Amendment 7 specified objective and measurable criteria for identifying when all of the crab fisheries covered by the FMP are overfished or when overfishing is occurring.
        NMFS notified the Council once NMFS determined that the stock was overfished (64 FR 54791, October 8, 1999).  The Council then took action to develop a rebuilding plan within 1 year.  In June 2000, the Council adopted Amendment 15, the rebuilding plan, to accomplish the purposes outlined in the national standard guidelines to rebuild the overfished stock.  Amendment 15 specifies a time period for rebuilding the stock intended to comply with the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act).  The rebuilding plan is estimated to allow St. Matthew blue king crab to rebuild, with a 50 percent probability, within 10 years.  The stock will be considered “rebuilt” when the stock reaches the maximum sustainable yield stock size level in 2 consecutive years.
        The rebuilding plan consists of a framework that references the State of Alaska’s harvest strategy, bycatch control measures, and habitat protection measures.
        The rebuilding plan would utilize the harvest strategy developed by the Alaska Department of Fish and Game (ADF&G) and adopted by the Alaska Board of Fisheries (Board). Section 8.0 of thr FMP defers to the State of Alaska the authority to develop harvest strategies, with oversight by NMFS and the Council. The ADF&G revised harvest strategy should result in more spawning biomass, because more larger female crabs would be conserved and fewer juveniles and females would die due to incidental catch and discard mortality. This higher spawning biomass would be expected to produce year-classes when environmental conditions are favorable.
        The rebuilding plan also references the bycatch reduction measures and habitat protection measures adopted by the Board in March 2000.  The Board adopted gear restrictions to reduce bycatch of sub-legal and female blue king crab in the directed fishery.  To protect the habitat of egg-bearing females, the Board took action to close State waters around St. Matthew Island, Hall Island, and Pinnacles Island to crab fishing.  Protection of habitat and reduction of bycatch would be expected to reduce mortality on juvenile and egg-bearing female crabs, thus allowing a higher percentage of each year-class to contribute to spawning and future landings.

        The Council prepared an Environmental Assessment (EA) for Amendment 15 that describes the management background, the purpose and need for action, the management alternatives, and the environmental and the socio-economic impacts of the alternatives.  A copy of the EA can be obtained from the Council (see ADDRESSES).
        The Magnuson-Stevens Act requires that each regional fishery management council submit each FMP or FMP amendment it prepares to NMFS for review and approval, disapproval, or partial approval.  The Magnuson-Stevens Act also requires that NMFS, upon receiving an FMP or FMP amendment, immediately publish a notification in the Federal Register that the amendment is available for public review and comment.  This action constitutes such notice for FMP Amendment 15.  NMFS will consider the public comments received during the comment period in determining whether to approve this FMP amendment.  To be considered, a comment must be received by close of business on the last day of the comment period (see DATES), regardless of the comment’s postmark or transmission date.
        
          Dated:  August 24, 2000.
          Bruce C. Morehead
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 00-22063 Filed 8-28-00; 8:45 am]
      Billing Code: 3510-22-S
    
  